UNIETED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

SHANNON ALEXANDER CIVIL ACTION
VERSUS
RAY JONES NO.: 18-CV-00616-BAJ-RLB

RULING AND ORDER

Before the Court is the United States Magistrate Judge’s Report and
Recommendation (Doc. 32). The Report and Recommendation addresses
Defendant’s Motion to Dismiss (Doc. 23). The Motion is opposed. (Docs. 26 and 28).
Defendant claimed, inter alia, that pursuant to Fed. R. Civ. P. 12(b)(6), Plaintiff failed
to make a claim upon which relief could be granted. Plaintiff claimed that Defendant
allowed an inmate into his cell for the purpose of allowing the inmate to sexually
assault Plaintiff. Plaintiff further alleges he was able to fend off the attack with a
razor blade. (Doc. 32 at p. 3). Defendant claimed that Plaintiff had not alleged that
he suffered a compensable injury. Ud.). The Magistrate Judge recommended that
Plaintiff be given an additional 21 days from the date of the Order to amend his
complaint to include further factual details as to the alleged deliberate and/or
reckless indifference claims, and malicious and evil intent on the part of Defendant,

and that Defendant's Motion to Dismiss be denied without prejudice. (fd. at p. 5).1

 

! After the Magistrate Judge’s Report and Recommendation was entered inte the record, Defendant
filed an Amended Complaint (Doc. 33).
The Report and Recommendation notified the parties that, pursuant to 28
U.S.C. § 636(b)(1), they had fourteen (14) days from the date they received the Report
and Recommendation to file written objections to the proposed findings of fact,
conclusions of law, and recommendations therein. (Doc. 32 at p. 1). Neither party
objected. Having carefully considered the underlying Complaint, the instant motions,
and related filings, the Court approves the Magistrate Judge’s Report and
Recommendation, and hereby adopts its findings of fact, conclusions of law, and
recommendation.

Accordingly,

IT IS ORDERED that the Magistrate Judge’s Report and
Recommendation (Doc. 32) is ADOPTED as the Court’s opinion herein.

IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss (Doc. 23)
is DENIED WITHOUT PREJUDICE to the right to re-submit the motion in

response to Plaintiffs Amended Complaint (Doc. 33).

st
Baton Rouge, Louisiana, this 3\ —_ day of July, 2019.

Bast —

JUDGE BRIANA, JACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
